Citation Nr: 1449675	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a skin disability of the back of the head and hands, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1962 to April 1968, and from July 1965 to October 1968.  He received the Combat Infantryman's Badge, among his awards.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for the claims on appeal.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of that proceeding has been associated with the claims file.

The Board remanded this matter on May 20, 2011 for further development-namely that VA examinations be provided for the Veteran's claimed disabilities and that the Veteran's claim for residuals of a stroke, brought during the July 2010 hearing, be referred back to the RO for adjudication-and the matter is again before the Board.  As explained below, while VA examinations were provided, additional development is required as to the issue of left shoulder disability.  Further, the claim for residuals of a stroke was not adjudicated, and so the Board refers the claim again.  

The issues of (1) service connection for residuals of a stroke and (2) service connection for a cervical spine disability were raised by the record, (see July 2012 VA examination report), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.


REMAND

Left Shoulder Disability

By a rating decision dated June 1999, the Veteran was granted service connection for a left knee disability and a partial left foot drop disability, which is rated as paralysis of the sciatic nerve.

During the July 2010 hearing, the Veteran asserted that he was involved in a fire fight during service; he does not remember specifics of how he was injured but he received surgery on his left leg as a result.  He stated that while he was receiving treatment for his leg after the surgery, his doctor noticed his arm and asked the Veteran if he had had a mild stroke.  The Veteran stated that no subsequent doctor has mentioned the possibility of a stroke and the Veteran was never treated for a stroke.  The Veteran stated that an examiner determined that he had nerve damage possibly related to his leg and foot drop disabilities, for which he is service connected.  He stated that subsequent doctors have diagnosed him with nerve damage and muscle atrophy that may have contributed to his shoulder condition. 

In May 2011, the Board remanded the matter for a VA examination of the Veteran's claimed left shoulder disability.

The Veteran appeared for a VA examination in June 2011.  The examiner diagnosed the Veteran with mild acromioclavicular arthritis of the left shoulder with stiffness in the joint.  The examiner noted that the left shoulder condition was "not likely due to any possible fire fight condition.  However, the left side of his physical structure, namely, the left shoulder, left arm, and left lower limb, is all somehow interconnected because of most likely different pathology."

In May 2012, the RO entered a Deferred Rating Decision, finding that a rationale for the joints exam was not included and must be completed before adjudication of the claim could be finalized.

The Veteran appeared again for a VA examination in July 2012.  The VA examiner found that the Veteran's claimed left shoulder disability was at least as likely as not proximately due to or the result of the Veteran's service connected disability.  The examiner explained that the Veteran's "left shoulder condition is due to cervical stenosis following fire fight and gunshot injury in service.  Manifestations (sic) of shoulder condition are due to neurological problem from (sic) his cervical spine injury.  There (sic) is no independent pathology [for] shoulder joint."

The Board finds that the July 2012 VA exam raised the issue of service connection for a cervical spine disability, as potentially related to an in-service fire fight.  As such, that issue is referred back to the AOJ for adjudication and must be adjudicated prior to the readjudication of the Veteran's left shoulder claim.  

The Board thus requires further development, including a new VA examination, to determine whether the Veteran's left shoulder condition was caused or aggravated by the Veteran's cervical spine condition, or vice versa.  

Skin Disability

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  By letter dated October 3, 2012, the Veteran requested that his medical records from the VA Medical Center (VAMC) in Detroit, Michigan, for the past two months, August and September 2012, be added to the record.  The record does not contain the September 2012 records.  Therefore, the matter as to service connection for skin disability is remanded such that the record can be updated to include all medical records from the VAMC in Detroit, Michigan, from August 2012 to present.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA medical records from August 2012 to present, with particular attention to those from the VAMC in Detroit, Michigan, and review all added records.

2.  Schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of the nerves.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has a left shoulder disability or disabilities that were: 

(a) incurred in or are otherwise related to active military service, or             

(b) caused or aggravated by the either 

(i) a connected disability-including the Veteran's service connected partial left foot drop disability, which is rated as paralysis of the sciatic nerve; and/or 

(ii) a cervical spine condition.

In reaching the above conclusions, the examiner is requested to consider, and reconcile to the extent necessary, the June 2011 and July 2012 VA examination reports' opinions with respect to the etiology of the Veteran's left shoulder condition.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. Adjudicate the referred issue of entitlement to service connection for a cervical spine disability.

4. After the above is complete, readjudicate the Veteran's claims as to (1) left shoulder disability and  (2) skin disability.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



